Name: Commission Regulation (EC) No 1028/2003 of 16 June 2003 concerning Regulation (EC) No 788/2003 laying down detailed rules for the application of Council Decision 2003/299/EC as regards the concessions in the form of Community tariff quotas on certain cereal products originating in the Slovak Republic and amending Regulation (EC) No 2809/2000
 Type: Regulation
 Subject Matter: foodstuff;  international trade;  Europe;  tariff policy
 Date Published: nan

 Avis juridique important|32003R1028Commission Regulation (EC) No 1028/2003 of 16 June 2003 concerning Regulation (EC) No 788/2003 laying down detailed rules for the application of Council Decision 2003/299/EC as regards the concessions in the form of Community tariff quotas on certain cereal products originating in the Slovak Republic and amending Regulation (EC) No 2809/2000 Official Journal L 149 , 17/06/2003 P. 0014 - 0014Commission Regulation (EC) No 1028/2003of 16 June 2003concerning Regulation (EC) No 788/2003 laying down detailed rules for the application of Council Decision 2003/299/EC as regards the concessions in the form of Community tariff quotas on certain cereal products originating in the Slovak Republic and amending Regulation (EC) No 2809/2000THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), as last amended by Regulation (EC) No 1666/2000(2), and in particular Article 9 thereof,Whereas:(1) Commission Regulation (EC) No 788/2003 which establishes certain concessions in the form of Community tariff quotas for certain agricultural products originating in the Slovak Republic(3), as amended by Regulation (EC) No 970/2003(4), specifies the quantities of maize originating in the Slovak Republic which enjoy preferential access.(2) The Commission must fix a single coefficient for reducing the quantities in the import licences applied for where these quantities exceed the quantities in the annual quota. Applications for import licences submitted on 9 and 10 June 2003 for maize from the Slovak Republic relate to 6000 tonnes and the maximum quantity which may be imported is 990 tonnes exempt from duty,HAS ADOPTED THIS REGULATION:Article 1Applications for licences for the Slovak Republic quota provided for in Regulation (EC) No 788/2003 exempt from import duty for maize falling within CN codes 1005 10 90 and 1005 90 00 submitted on 9 and 10 June 2003 and forwarded to the Commission, shall be accepted for the tonnages indicated therein multiplied by a coefficient of 0,165.Article 2This Regulation shall enter into force on 17 June 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 16 June 2003.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 193, 29.7.2000, p. 1.(3) OJ L 115, 9.5.2003, p. 25.(4) OJ L 139, 6.6.2003, p. 25.